Interim Decision #2199

MATTER OF HSU
In Section 248 Proceedings
A-19545838

Decided by Regional Commissioner April 27, 1973
Application under section 248 of the Immigration and Nationality Act for a
change of nonimmigrant classification from visitor for business to that of a
student is denied for failure of applicant to establish that he is a bona fide
nonimmigrant where he obtained his visa on the pretext that he was coming
to this country briefly to conduct business whereas his actual purpose was to
seek acceptance to a school for the purpose of an extended period of study,
thereby evading the normal visa-issuing procedures for obtaining a student
visa.
ON BEHALF OF APPLICANT:

Elmer Fried, Esquire
515 Madison Avenue
New York, New York 10022

This matter is before the Regional Commissioner on appeal from
the denial of the application for change of nonimmigrant status.
The applicant seeks status as a nonimmigrant student in order to
continue his studies in English and business administration at
Therese Aub Secretarial School in New York City.
The applicant is a 26-year-old native and citizen of China who
was admitted to the United States as a visitor for business on
August 1, 1972 until October 2, 1972. His stay was limited to two
months in accordance with the recommendation of the United
States consular officer who issued the visa. The temporary entry
permit (Form 1-94) issued to the applicant shows that he assured
the admitting officer that two months would be adequate for his
purpose.
On September 25, 1972 the instant application was filed, supported by a Certificate of Eligibility (Form 1-20) issued by the
Therese Aub Secretarial School and a bank statement reflecting a
total of over $5,000 in the applicant's accounts in New York. The
proposed course of study would require approximately three years
to complete.
The District Director denied the application primarily for failure
344

Interim Decision #2199
to establish adequate funds to fully defray all expenses of the
applicant while studying in this country.
On appeal and in oral argument counsel has submitted a new
affidavit from the applicant stating that he is now a full-time
student at Therese Aub Secretarial School and expects to graduate in November of 1975. He pays $700 per year tuition and now
has over $8,000 in a bank in New York. He further advises that his
living expenses, exclusive of his tuition, amount to approximately
$140 per month and this is broken down by rent, food, transportation, entertainment, and miscellaneous. This amount, together
with the tuition, totals about $2,400 per year. Thus, on the surface,
it would appear that he has sufficient funds to defray the cost of
three years of study in this country. Additionally, he has submitted a letter from his mother in Taiwan, along with English
translation, declaring that she would assist him financially if
necessary. There is no evidence to indicate that the mother has
any funds and could assist the applicant if she wanted to. Counsel
is aware of this and stated that it is believed that the funds now in
the bank are sufficient.
Upon examining the record, we find that the applicant originally
stated that he would be fully supported in this country by
"company support and personal saving". He had indicated that he
was employed by the "Gigantic Company" of Taipai earning $5,000
per year. He does not state in what capacity he was employed and

whether he still receives remuneration from the company. Although he asked for and received a visa which would authorize
him to apply for admission to conduct legitimate business, the
consular officer obviously had some reservations about his good
faith as evidenced by the consular notation on the visa that stay
should be limited to two months for business only.
The applicant arrived in this country on August 1, 1972 and
reached New York on August 5, 1972. Just two days later, on
August 7, 1972, he deposited more than $2,000 in a savings account
and more than $3,000 in a checking account. The checking account

is understandable if he is conducting business but it appears
highly unusual for a businessman who expects to be here only two
months to open such savings account. This is particularly true of a
man whose living expenses total only $140 per month. Further,
there is no evidence that he has actually conducted any business
here.
A bank statement shows the average daily balances in his
savings account as follows: August—$2,234; September—$2,134;
October—$388.89; November—$5,188.89 and a balance of $8,233.89
as of December 15, 1972.

There is no explanation given for the sharp fluctuations in the
345

Interim Decision #2199
bank balances. We are not told for what he is spending and
receiving several thousands of dollars over a brief period. If he is
actually engaged in legitimate business transactions permitted
under his classification as a visitor for business, he has made no

effort to enlighten us.
The activities of the applicant support a finding that he was less
than candid in his dealings with the American consular officer
who issued his visa and with this Service. It appears that he came
to this country not to conduct legitimate business for two months
but to seek acceptance to a school for the purpose of studying for
an extended period of time. Therefore, it follows that he circumvented the prescribed visa-issuing procedures by securing a
business visa rather than a student's visa. Perhaps, what the
applicant has not told us speaks louder than what he has told us.
In any event, we find that he has not convinced us that he came
here as a bana fide visitor for business and that he was maintaining such lawful status when he filed the current application.

Further, the failure to reveal many material details leads to the
conclusion that the totality of the applicant's good faith is subject
to doubt and we find that he has failed to establish that he is a
bona fide nonimmigrant. Accordingly, we find that the denial of
the application was the proper decision and the appeal will be
dismissed.
It is ordered that the appeal be and is hereby dismissed.

346

